Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because “combustors 22”, twice in Para 104, should each be --combustors 24--.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 32 in Fig. 2 is not in the Specification; Ref No. 43 in Fig. 4 is not in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 
The drawings are objected to because Ref. No. 24 (below Ref. No. 32) appears intended to be 30a; Ref. No. 34 (at the bottom left of the drawing pointing to an arrow) appears intended to be 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both “burner tip” (see  and “probing points” (see Para 75).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“receiving first temperature measurements” in line 3 should be --a step of receiving a plurality of first temperature measurements-- (line 9 references “the determining” which requires the step of determining introduced in line 8 to be introduced as a step of determining and including a step of before receiving is for consistency; “first temperature measurements” are later referenced as the first temperature measurements (see e.g. lines 10-11 of claim 1));  
“receiving second temperature measurements” in line 5 should be --a step of receiving a plurality of second temperature measurements-- (including a step of is for consistency; “second temperature measurements” are later referenced as the second temperature measurements (see e.g. lines 10-11 of claim 1));
“determining an association” in line 8 should be --a step of determining an association-- (line 9 references “the 
“the determining” in line 9 should be --the step of determining--;
“the first and second temperature measurements” in lines 9-10 should be --the first temperature measurements and the second temperature measurements--;
“position information” in line 10 should be --a position information-- (the position information is referenced in lines 2-3 of claim 3);
“the first and the second plurality of probing points” in line 10 should be --the first plurality of probing points and the second plurality of probing points--;
“swirl characteristics” in line 11 should be --a swirl characteristics-- (line 11 later references the swirl characteristics);
“the ignited gas at the plurality of combustors” in line 12 should be --an ignited gas at the plurality of combustors--;
“the ignited gas at the second plurality of probing points” in lines 12-13 should be --an ignited gas at the second plurality of probing points--.
Claim 3 is objected to because of the following informalities:
“the first and second temperature measurements” in line 2 should be --the first temperature measurements and the second temperature measurements--;
“an optimisation problem” in line 3 should be --a first optimisation problem-- (for clarity as claim 10 states “wherein solving the optimisation problem”, but claim 9 has introduced “solving a global optimisation problem”); 
“the first and second temperature measurements and position information” in line 4 should be --the first temperature measurements and the second temperature measurements and the 
Claim 4 is objected to because “the optimisation problem” in line 2 should be --the first optimisation problem-- (for clarity).
Claim 5 is objected to because ““the optimisation problem” in lines 2-3 should be --the first optimisation problem-- (for clarity).
Claim 6 is objected to because “the optimisation problem” in line 2 should be --the first optimisation problem-- (for clarity).
Claim 7 is objected to because “the optimisation problem” in line 4 should be --the first optimisation problem-- (for clarity).
Claim 8 is objected to because “the maximum temperature difference” in line 3 should be --a maximum temperature difference--.
Claim 9 is objected to because of the following informalities:
“the optimisation problem” in line 2 should be --the first optimisation problem--;
“the unknown parameter(s)” in line 3 should be --the unknown parameter--.
Claim 10 is objected to because of the following informalities:
“the optimisation problem” in line 2 should be --the first optimisation problem--;
“the unknown parameter(s)” in lines 3-4 should be --the unknown parameter--.
Claim 15 is objected to because of the following informalities:  
“first temperature measurements” in line 4 should be --a plurality of first temperature measurements-- ( “first temperature measurements” are later the first temperature measurements (see e.g. lines 10-11 of claim 15));  
“second temperature measurements” in line 6 should be --a plurality of second temperature measurements-- (“second temperature measurements” are later referenced as the second temperature measurements (see e.g. lines 10-11 of claim 15));
“the determining comprising” in line 10 should be --wherein determining the association between the first plurality of probing points and the second plurality of probing points comprises--;
“the first and second temperature measurements” in lines 10-11 should be --the first temperature measurements and the second temperature measurements--;
 “the first and the second plurality of probing points” in lines 11-12 should be --the first plurality of probing points and the second plurality of probing points--;
“swirl characteristics” in line 12 should be --a swirl characteristics-- (line 12 later references the swirl characteristics);
“the ignited gas at the plurality of combustors” in line 12 should be --an ignited gas at the plurality of combustors--;
“the ignited gas at the second plurality of probing points” in lines 13-14 should be --an ignited gas at the second plurality of probing points--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “computer readable medium” can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (see MPEP 2106.03).  Claim 14 could be amended to resolve eligibility of the claim by requiring “A non-transitory computer readable medium having instructions recorded thereon which, when executed by a processing device, cause the processing device to perform the method as claimed in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (U.S. 2015/0152791).
Re claim 1:

receiving first temperature measurements for a first plurality of probing points (Para 85 - “…sensors 306 include a first sensor 312 (or group of sensors present as a first section) positioned before a first turbine stage 314…” (element 306 detects temperature per Para 83; element 312 is shown/described as a type of first plurality of probing points between Fig. 5, and Paras 83 and 85))(Para 109 - …Whichever of the sensors 306 registers this temperature change may be correlated (e.g., mapped) to the first combustor 262... This process may be repeated at different loads and for the different combustors 160 until all of the combustors 160 have been mapped at the different loads. In other words, the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load.” (to determine which element 306 registers the temperature change requires receiving the measurements of all elements 306 (which is temperature per Para 83) which includes those elements 306 in element 312)), each of the first plurality of probing points (312) being associated with one of the plurality of combustors (160)(see Fig. 5, Para 106 - “…system diagnostics 376 may include routines for 
receiving second temperature measurements for a second plurality of probing points (Para 85 - “…sensors 306 include… a second sensor 316 (or group of sensors present as a second section) before a second turbine stage 318…” (element 306 detects temperature per Para 83; element 316 is shown/described as a type of first plurality of probing points between Fig. 5, and Paras 83 and 85))(Para 109 - …Whichever of the sensors 306 registers this temperature change may be correlated (e.g., mapped) to the first combustor 262... This process may be repeated at different loads and for the different combustors 160 until all of the combustors 160 have been mapped at the different loads. In other words, the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load.” (to determine which element 306 registers the temperature change requires receiving the measurements of all elements 306 (which is temperature per Para 83) which includes those elements 306 in element 316)), each of the second plurality of probing points (316) being located downstream of the plurality of combustors (160)(see Fig. 5 - element 316 is shown located downstream element 154, and element 154 includes elements 160 per Para 52); and 
This process may be repeated at different loads and for the different combustors 160 until all of the combustors 160 have been mapped at the different loads. In other words, the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load.” (a type of determination of an association between elements 306 which includes elements 312 and 316)), the determining comprising using the first and second temperature measurements and position information for the first and the second plurality of probing points (Para 106 - “…control system 100 may utilize this relationship between the sensor position, the swirl angle, and each combustor 160 to monitor the combustion products 172 generated by each combustor 160. For example, the system diagnostics 376 may include routines for performing map ping 392 where the position of each of the combustors 160 is correlated to a particular sensor or sensor array location. The combustor/sensor mapping 392 may take into account the positions of the combustor 160 and the sensors/sensor array…”) to determine swirl characteristics for the gas turbine (150)(Para 109 - “…the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load.” (a type of swirl characteristic as described in Para 106)), the swirl characteristics representing an angular shift between the ignited gas at the plurality of combustors (160) and the ignited gas at the second plurality of probing points (316)(Para 106 - “…this relationship between the sensor position, the swirl angle, and combustion products 172 generated by each combustor 160… include routines for performing map ping 392 where the position of each of the combustors 160 is correlated to a particular sensor or sensor array location” and Para 109 “…process may be repeated at different loads and for the different combustors 160 until all of the combustors 160 have been mapped at the different loads. In other words, the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load…”). 
Re claim 2:
White discloses the method as claimed in claim 1 (as described above), further comprising: outputting the swirl characteristics (Para 109 - “…a series of combustor/sensor maps...”)(see Fig. 7 Para 121 - “…the control system 100 may per form one or more combustor/sensor mapping schemes 392, for example to generate a combustor/sensor map for each turbine load at which diagnostics may be performed…”(for diagnostic to performed on generated combustor/sensor map requires a type of output of the combustor/sensor map)).
Re clam 11:
White discloses the method as claimed in claim 1 (as described above), wherein the gas turbine (150) comprises an interduct (156, turbine section - Para 52 (a type of interdict as shown in Fig. 5 (consistent with the instant invention where element 54 is an interdict per Para 69 and shown in Figs. 1 and 3))) located downstream of the plurality of combustors (160)(see Fig. 5 - element 156 is shown located downstream element 154, and element 154 includes elements 160 per Para 52), and wherein the second 
Re claim 12:
White discloses the method as claimed in claim 11 (as described above), wherein the second plurality of probing points (316) are located around a circumference of the interduct (156)(see Figs. 5 and Para 85 - “…sensors 306 may be positioned at various points along an axial direction 308 and at any point in a radial direction 310 in the turbine section 156…” (person having ordinary skill in the art would recognize elements 316 are shown/described located around a type of circumference of element 156 between Fig. 5 and Para 85)).
Re claim 14:
White discloses a computer readable medium (122, memory - Para 65) having instructions recorded thereon (Fig. 7, Para 113 - “Fig. 7 is a process flow diagram depicting a method 400 that the control system 100 may perform…”) which, when executed by a processing device (100, control system - Para 113 (a type of processing device as it is shown in Fig. 2 including “PROCESSOR” element 120)), cause the processing device to perform the method as claimed in claim 1 (as described above)(see Fig. 7, Para 113).
Re claim 15:
White discloses a gas turbine (150, gas turbine engine - Para 52) comprising: 
a plurality of combustors (160, one or more combustors - Para 52) for igniting gas (Para 56 - “…each combustor 160 in the combustor section 154 receives, mixes, 
a controller (100, control system - Para 113) operable to (see Fig. 7 and Para 113)
receive first temperature measurements for a first plurality of probing points (Para 85 - “…sensors 306 include a first sensor 312 (or group of sensors present as a first section) positioned before a first turbine stage 314…” (element 306 detects temperature per Para 83; element 312 is shown/described as a type of first plurality of probing points between Fig. 5, and Paras 83 and 85))(Para 109 - …Whichever of the sensors 306 registers this temperature change may be correlated (e.g., mapped) to the first combustor 262... This process may be repeated at different loads and for the different combustors 160 until all of the combustors 160 have been mapped at the different loads. In other words, the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load.” (to determine which element 306 registers the temperature change requires receiving the measurements of all elements 306 (which is temperature per Para 83) which includes those elements 306 in element 312)), each of the first plurality of probing points (312) being associated with one of the plurality of combustors (160)(see Fig. 5, Para 106 - “…system diagnostics 376 may include routines for performing mapping 392 where the position of each of the combustors 160 is correlated to a particular sensor or sensor array location. The combustor/sensor mapping 392 may take into account the positions of the combustor 160 and the 
receive second temperature measurements for a second plurality of probing points (Para 85 - “…sensors 306 include… a second sensor 316 (or group of sensors present as a second section) before a second turbine stage 318…” (element 306 detects temperature per Para 83; element 316 is shown/described as a type of first plurality of probing points between Fig. 5, and Paras 83 and 85))(Para 109 - …Whichever of the sensors 306 registers this temperature change may be correlated (e.g., mapped) to the first combustor 262... This process may be repeated at different loads and for the different combustors 160 until all of the combustors 160 have been mapped at the different loads. In other words, the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load.” (to determine which element 306 registers the temperature change requires receiving the measurements of all elements 306 (which is temperature per Para 83) which includes those elements 306 in element 316)), each of the second plurality of probing points (316) being located downstream of the plurality of combustors (160)(see Fig. 5 - element 316 is shown located downstream element 154, and element 154 includes elements 160 per Para 52); and 
This process may be repeated at different loads and for the different combustors 160 until all of the combustors 160 have been mapped at the different loads. In other words, the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load.” (a type of determination of an association between elements 306 which includes elements 312 and 316)), the determining comprising using the first and second temperature measurements and position information for the first and the second plurality of probing points (Para 106 - “…control system 100 may utilize this relationship between the sensor position, the swirl angle, and each combustor 160 to monitor the combustion products 172 generated by each combustor 160. For example, the system diagnostics 376 may include routines for performing map ping 392 where the position of each of the combustors 160 is correlated to a particular sensor or sensor array location. The combustor/sensor mapping 392 may take into account the positions of the combustor 160 and the sensors/sensor array…”) to determine swirl characteristics for the gas turbine (150)(Para 109 - “…the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load.” (a type of swirl characteristic as described in Para 106)), the swirl characteristics representing an angular shift between the ignited gas at the plurality of combustors (160) and the ignited gas the swirl angle, and each combustor 160 to monitor the combustion products 172 generated by each combustor 160… include routines for performing map ping 392 where the position of each of the combustors 160 is correlated to a particular sensor or sensor array location” and Para 109 “…process may be repeated at different loads and for the different combustors 160 until all of the combustors 160 have been mapped at the different loads. In other words, the mapping process produces a series of combustor/sensor maps correlating particular sensors 306 to particular combustors 160 at each turbine load…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. 2015/0152791), as applied to claim 1 above, in view of Panov (U.S. 2010/0024431).
Re claim 13:
White discloses the method as claimed in claim 1 (as described above), wherein the gas turbine (150) comprises an exhaust (110, exhaust recirculation path - Para 42 (a type of exhaust as shown in Fig. 5)) located downstream of the plurality of combustors (160)(see Fig. 5 - element 110 is shown located downstream element 154, and element 154 includes elements 160 per Para 52).
White fails to disclose wherein the second plurality of probing points are located within the exhaust.
Panov teaches wherein a second plurality of probing points (32a, different probing points - Para 36) are located within an exhaust (26, exhaust duct - Para 36)(see Fig. 1 and Para 36).
.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3-10 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein using the first and second temperature measurements and the position information to determine the swirl characteristics comprise solving an optimisation problem using the first and second temperature measurements and position information as inputs, and the swirl characteristics as an unknown parameter to be determined” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 3-10.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/17/22